AMERICAN INDEPENDENCE FUNDS TRUST SUPPLEMENT DATED NOVEMBER 14, 2011 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2011 (AS SUPPLEMENTED THROUGH JULY 14, 2011) AMERICAN INDEPENDENCE ACTIVE INTEREST RATE MANAGEMENT FUND (TICKER SYMBOLS: ATMIX, AATMX) AMERICAN INDEPENDENCE ABSOLUTE RETURN BULL BEAR BOND FUND (TICKER SYMBOLS: TBBIX, AABBX) (the “Funds”) Effective November 14, 2011, the address for the Funds and American Independence Financial Services, LLC, the Funds’ Adviser and Administrator, (“AIFS”) will change. The new address is as follows: 230 Park Avenue, Suite 534 New York, NY 10169 Reference to the Funds’ or AIFS’s former address (335 Madison Avenue, Mezzanine, New York, NY 10017) in the Prospectus and Statement of Additional Information shall be replaced with the new address noted above. Fund purchase and redemption requests by mail should continue to be sent to American Independence Funds
